DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-9, 11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0122868).
Kim discloses an ALD process to form a transition metal chalcogenide film comprising contacting the substrate with a transition metal halide precursor and second reactant (Abstract). The transition metal halide may be rhenium halide [0012]. The film formed may be a metal sulfide [0013]-[0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to choose rhenium halide as a suitable metal source as suggested by Kim as a suitable alternative to any specific metal sources listed.
Regarding Claims 2, 4-9, 11, and 14-18, Kim discloses ALD [0008]; ReCl5 [0012]; H2S, elemental sulfur, or alkyl sulfur compound [0014]; the film is a disulfide [0016] and a two-dimensional material [0066]; the thin films serves as a high mobility channel material [0079]; and the deposition cycles are repeated to form 20 layers or less [0060]. 
Thus, claims 1, 2, 4-9, 11, and 14-18 would have been obvious within the meaning of 35 USC 103 over the teachings of Kim.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0122868) as applied above in view of Wolden et al (US 2015/0118487).
Kim does not disclose pulsed CVD.
Wolden discloses depositing metal chalogenides [0003] wherein pulsed plasma CVD is a suitable alternative to ALD [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention form the metal chalcogenides of Kim using pulsed plasma CVD as suggested by Wolden since it was a suitable alternative to ALD for forming metal chalcogenide films.
Regarding Claim 13, Wolden discloses a deposition temperature of 100-500°C [0085]. 
Thus, claims 3 and 13 would have been obvious within the meaning of 35 USC 103 over the teachings of Kim and Wolden.
Claims 10, 12, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0122868) as applied above in view of Sarnet et al (WO 2016/191432).
Kim does not disclose the specific sulfur reactant claimed.
Sarnet discloses an ALD process for forming metal sulfide films, wherein the sulfur precursor may be H2Sn, wherein n may be 4-10 or (NH4)2S [0050]; [0175] as an alternative to H2S. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the sulfur precursors of Sarnet in the process of Kim as suitable alternatives to H2S to form metal sulfides, such as rhenium sulfide. 
Regarding Claims 19-22, Sarnet discloses that the ratio of metal atoms to sulfur atoms in the films may vary due to process conditions [0077]; the thin film has excellent step coverage [0055]; and has less than 35 at% of other elements, such as carbon, hydrogen, oxygen, etc. [0078]. 
Thus, claims 10, 12, and 19-22 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Kim and Sarnet. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7, 11, 12, 14, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/303806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘806 claims meet every limitation of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715